Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 4: The prior art, taken alone or in combination, fails to teach a gap-portion filling port is provided so as to face the gap positioned at a central portion in the center line direction; in combination with other claimed elements as set forth in claims 1 and 4, respectively.

	The closest prior art is Ogasawara et al. (JP 2017-053615 A, hereinafter Ogasawara, cited by applicant, See US 2018/0252432 A1 for English translation). Ogasawara teaches a casting mold (Fig. 4A-C, item 60) for molding a cast part by filling molten metal into an internal space in which a structure (item 21) to be cast is installed, wherein the casting mold has a molding wall portion (walls of item 60) configured to form the internal space (item 60a), the structure has an extending portion (item 21c) and a pair of end portions (item 21b) serving as fixed portions, the pair of end portions being supported by the molding wall portion (Fig. 4A-C), the extending portion extending between the pair of end portions (Fig. 4A-C), the extending portion is formed to have a spiral shape (Fig. 4A-C) and so as to form a gap in a direction of a center line of the spiral shape (Fig. 4A-C), the pair of end portions extend from both ends of the extending portion in a direction towards the molding wall portion so as to be substantially in parallel with each other and so as to be substantially perpendicular with respect to the center line (Fig. 4A-C). Ogasawara also teaches a manufacturing method employing the mold and filling the molten metal into the spiral interior of the extending portion (Fig. 4A-C).
	However, Ogasawara fails to teach or suggest a gap-portion filling port is provided so as to face the gap positioned at a central portion in the center line direction.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E YOON whose telephone number is (571)270-5932.  The examiner can normally be reached on Monday-Friday 8 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/KEVIN E YOON/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        

2/19/2021